Case 20-00943-DSC7   Doc 4    Filed 03/07/20 Entered 03/07/20 10:14:21   Desc Main
                             Document      Page 1 of 6
Case 20-00943-DSC7   Doc 4    Filed 03/07/20 Entered 03/07/20 10:14:21   Desc Main
                             Document      Page 2 of 6
Case 20-00943-DSC7   Doc 4    Filed 03/07/20 Entered 03/07/20 10:14:21   Desc Main
                             Document      Page 3 of 6
Case 20-00943-DSC7   Doc 4    Filed 03/07/20 Entered 03/07/20 10:14:21   Desc Main
                             Document      Page 4 of 6
Case 20-00943-DSC7   Doc 4    Filed 03/07/20 Entered 03/07/20 10:14:21   Desc Main
                             Document      Page 5 of 6
Case 20-00943-DSC7   Doc 4    Filed 03/07/20 Entered 03/07/20 10:14:21   Desc Main
                             Document      Page 6 of 6
